 WALGREEN LOUISIANA CO., INCWalgreenLouisianaCo., Inc.andProfessionalPharmacistsGuildofLouisianaAFL-CIO',Petitioner.Case 15-RC-4178October 28, 1970DECISION AND DIRECTION OF ELEC-TIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer, I. Harold Koretzkyon July 8 and 9, 1969. Following the hearing, andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, and by direction of the Regional Directorfor Region 15, this case was transferred to the Boardfor decision. Thereafter, on October 23, 1969, theEmployer filed a motion to reopen the record to takeevidence relating to conflict of interest on the part ofthe Petitioner. The Petitioner, on March 26, 1970,filed a motion to reopen, requesting the Board toreopen the record for the purpose of taking evidencerelating to the status of the Petitioner as a labororganization within the meaning of Section 2(5) of theNational Labor Relations Act, as amended. On April17, 1970, the Employer filed its answer opposing thePetitioner'smotion and moved that the petition bedismissed. On May 12, 1970, the Board issued anorder granting Petitioner's motion and remanding theproceeding to the Regional Director. The RegionalDirector issued a notice of further hearing May 22,1970.On June 9, 1970, a hearing was held beforeHearing Officer I. Harold Koretzky. The Employerand the Petitioner have filed briefs in support of theirrespective positions.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer. Howev-er, the Employer has moved that the petition bedismissed on the ground that the Union has ulteriormotiveswhich would interfere with its duty torepresent employees.129In a companion case involving the same Union andcircumstances,National Food Stores of Louisiana,186NLRB No. 12, issued this date, we held that there wasno innate or proximate danger of the subordination ofemployee interests foreseen by the Employer. There-fore,we reject this contention and the Employer'smotion to dismiss is denied, We note, as we did inNational Food, supra,that appropriate remedies existunder the Act should the Employer's fears provewarranted and that we shall be sensitive to anyevidence of impropriety.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Employer, a subsidiary of Walgreen Com-pany, Incorporated, an Illinois corporation operatingretaildrug stores in approximately 35 States, isengaged in the sale of retail drugs and related items inthe State of Louisiana.Petitioner seeks an election in a unit comprising allfull-time and regular part-time pharmacists employedat the Employer's 10 stores located in Orleans,Jefferson,and St. Bernard Parishes, Louisiana,excluding all other employees, guards, watchmen, andsupervisorsasdefined in the Act. The partiesstipulated that store managers are supervisors, thatchiefpharmacists are not supervisors, and thatpharmacist internes are to be included in the unit.The Employer contends that its pharmacists whobear the title of assistant manager registered aresupervisors within the meaning of the Act and shouldbe excluded from the unit. The Petitioner contendsthat they are professionals without real supervisoryauthority who should be included in the unit.The record establishes that assistantmanagersregistered are in sole charge of the Employer's storesfor scheduled periods ranging from approximately 8to 98 hours per 2-week period, and whenever themanager is absent. Robert Dionne, the Employer'sdistrictmanager, testified the assistant manager wasresponsible for the day-to-day operation of the storein the absence of the store manager. He furthertestified that when in sole charge assistant managersare responsible,inter aha,for: counseling employeesabout their jobs; assigning work; interviewing jobapplicants and making recommendations on theirsuitability;making recommendations on promotions;enforcing company rules; making decisions aboutunforeseen occurrences; calling in replacements to filltemporary vacancies; approving customers' checks;approving sales refunds; taking surprise cash counts;processing special discounts; signing and approvingpayroll reports; taking action on shoplifters; posses-IThe names of thepartiesappear as amended at the hearings186 NLRB No. 13 130DECISIONSOF NATIONALLABOR RELATIONS BOARDsion of keys to the store and to restricted areas; andtaking charge in the event of an accident. Testimonyby two store managers and three assistant managersregistered with respect to the authority and actualduties of assistant managers in general corroboratedDionne's.We conclude that assistant managers registered arevestedwith a wide range of authority and aresupervisors within the meaning of the Act.2 We shallexclude them from the unit.Petitioner requests that relief pharmacists be includ-ed in the unit; the Employer takes no position. Therecord shows that those employees classified as reliefpharmacists are medical students employed duringthe summer to replace pharmacists on vacation andhave no reasonable expectancy of continuing employ-ment with the Employer. We shall exclude them fromthe unit.The Employer has 10 stores in the New Orleansmetropolitan area which the Petitioner has requestedas an appropriate unit. The Employer takes noposition but stipulates that it traditionally recognizesmultistore units, that the stores are in geographicproximity to one another, that its labor relations2As inWalgreen LouisianaCo, Inc,182NLRB No 79,MemberBrown is notpersuaded by the recordthat the assistantmanagersregistered as a group are supervisors3 In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshould haveaccess to a list of voters and theiraddresseswhichmay be usedto communicatewith themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S. 759 Accordingly, it is hereby directedthat an election eligibilitypolicies are centrally directed and that individualstore managers have no authority or control over theCompany's labor relations policies. Additionally, therecord indicates that there is some interchange amongpharmacists at the various stores.We find that amultistore unit comprising the Employer's stores inOrleans, Jefferson, and St. Bernard Parishes, Louisia-na, constitutes a unit appropriate for the purposes ofcollective bargaining.On the basis of the foregoing, the parties' stipula-tions, and the entire record, we find that the followingemployees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time pharmacistsemployed at the Employer's stores located inOrleans,Jefferson,and St. Bernard Parishes,Louisiana, excluding all other employees, assistantmanagers registered, relief pharmacists, guards,watchmen, and all supervisors as defined in theAct.[TextofDirection of Election3 omitted frompublication.]list,containing the names and addresses of all eligible voters, must be filedby the Employerwith the RegionalDirector forRegion15 within 7 daysafter the date of this Decision and Direction of ElectionThe RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall begranted bythe RegionalDirectorexcept in extraordinary circumstances.Failure tocomplywith thisrequirement shall be grounds for setting aside the election whenever properobjectionsare filed